This opinion is subject to revision before final
                        publication in the Pacific Reporter

                                 2019 UT 52


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

                         MATTHEW JAY HOLSTE,
                             Petitioner,
                                       v.
          STATE OF UTAH, GARY R. HERBERT, SEAN D. REYES,
          DEPARTMENT OF CORRECTIONS, and ROLLIN COOK,
                           Respondents.

                              No. 20180390
                          Filed August 23, 2019

             On Certiorari to the Utah Court of Appeals

                     Third District, Salt Lake
                 The Honorable Paul G. Maughan
                         No. 160904796

                                 Attorneys:
        Emily Adams, Bountiful, Cherise M. Bacalski, Orem,
          Sara Pfrommer, North Salt Lake, for petitioner
   Sean D. Reyes, Att’y Gen., Erin T. Middleton, Asst. Solic. Gen.,
     Amanda N. Montague, Justin Anderson, Asst. Att’ys Gen.,
                  Salt Lake City, for respondents

    CHIEF JUSTICE DURRANT authored the opinion of the Court, in
       which ASSOCIATE CHIEF JUSTICE LEE, JUSTICE HIMONAS,
            JUSTICE PEARCE, and JUSTICE PETERSEN joined.

   CHIEF JUSTICE DURRANT, opinion of the Court:

                               Introduction
    ¶1 Matthew Jay Holste pled guilty in Idaho to a sex offense that
required him to register as a sex offender. The entry of judgment was
withheld, and Mr. Holste was placed on probation for eight years,
after which the court set aside his plea. He moved to Utah and now
argues that he should not be required to register as a sex offender
here. The district court dismissed his motion for declaratory
                             HOLSTE v. STATE
                           Opinion of the Court

judgment, and the court of appeals affirmed. Mr. Holste petitioned
this court for a writ of certiorari, which we granted.
                               Background
    ¶2 While living in Idaho, Matthew Holste pled guilty to one
count of lewd conduct with a minor child under sixteen. The Idaho
court withheld entry of judgment and placed Mr. Holste on
probation for eight years. During this time, he was required to
register as a sex offender in Idaho. Upon successful completion of his
probation, the court set aside his plea. His rights were restored, but
he is still required to register as a sex offender under Idaho law.
    ¶3 Sometime later, Mr. Holste moved to Utah and was
informed by the Department of Corrections that he needed to
register as a sex offender in Utah. He did so and has remained in
compliance with the sex offender registry statute. He later filed a
lawsuit seeking a declaratory judgment that he was not required to
register in Utah. He argued that he was never actually convicted in
Idaho, and therefore he did not fall into any of the registration
categories under Utah Code section 77-41-105.
    ¶4 The Department of Corrections moved to dismiss, and the
district court granted its motion. It held that Utah law requires all
individuals to register in Utah if they must register in another
jurisdiction. Mr. Holste appealed to the court of appeals, which
affirmed the district court, holding that Utah Code
section 77-41-105(3)(a) required Mr. Holste to register, regardless of
whether he was convicted because he met the definition of an
“offender.” He then petitioned this court for certiorari, which we
granted. We have jurisdiction pursuant to Utah Code
section 78A-3-102(3)(a).
                           Standard of Review
    ¶5 The central issue in this appeal is whether Utah Code
section 77-41-105 requires individuals to register in Utah even
though their conviction in another jurisdiction has been set aside. On
certiorari, we review “the court of appeals’ decision for correctness,
without according any deference to its analysis.”1




_____________________________________________________________
   1   State v. Ainsworth, 2017 UT 60, ¶ 13, 423 P.3d 1229.


                                     2
                           Cite as: 2019 UT 52
                          Opinion of the Court

                                Analysis
    ¶6 The court of appeals concluded that Mr. Holste is required
to register as a sex offender in Utah because he meets the definition
of an “offender” under the Utah sex offender registry statute.
Mr. Holste concedes that he qualifies as an offender under the
statute, because he is required to register in another state, but he
argues that being an “offender” is not enough. He asserts that unless
he is an offender who has been “convicted” in another jurisdiction,
he is not required to register. After analyzing the language of Utah’s
sex offender registry statute,2 we affirm the decision of the court of
appeals on the ground that anyone who meets the statutory
definition of the term “offender” is required to register.
Additionally, we hold that even were we to assume that a
“conviction” in another jurisdiction is required under the
registration statute, we would nevertheless affirm the court of
appeals because Mr. Holste was “convicted” for purposes of the
statute.
          I. Mr. Holste is Required to Register in Utah Based on
                         His Status as an Offender
    ¶7 Mr. Holste is required to register as a sex offender in Utah
because he is included in the statutory definition of the term
“offender.” Section 77-41-105(1) of the Utah sex offender registry
statute states that an “offender convicted by any other jurisdiction is
required to register under . . . [s]ubsection 77-41-102(9) or (17).”3
Subsections 77-41-102(9) and (17) define the terms “kidnap offender”
and “sex offender” respectively.4 The statute also clarifies that where

_____________________________________________________________
   2 The district court relied on the 2010 version of this statute, UTAH
CODE § 77-27-21.5 (2010). But the parties and the court of appeals
cited to the “current version” in 2018 because there were no relevant
differences. UTAH CODE §§ 77-41-102, -105 (2018). The statute has
since been amended, with some significant changes. So we cite to the
2018 version throughout this opinion.
   3   UTAH CODE § 77-41-105(1), (3) (2018).
   4  Id. § 77-41-102(9), (17). Subsection (17) identifies three main
categories of sex offenders. Id. § 77-41-102(17) (listing the three main
categories of sex offenders as someone (1) convicted in Utah of one
of the enumerated offenses; (2) convicted in another jurisdiction of a
crime substantially similar to the enumerated Utah offenses; or
(3) required to register as a sex offender in another jurisdiction of
                                                            (Continued)
                                    3
                            HOLSTE v. STATE
                         Opinion of the Court

it uses the term “offender,” it is referring to anyone who meets the
statutory definition for either a kidnap offender or sex offender.5 So,
under this statutory scheme, a person must register on Utah’s sex
offender registry if they are included within the statutory definition
of the terms “kidnap offender” or “sex offender.” Mr. Holste
qualifies as both a “sex offender” and an “offender” under this
statute.
    ¶8 The statute defines “sex offender,” in relevant part, as “any
person” who “is required to register as a sex offender in any other
jurisdiction of original conviction” or “who would be required to
register as a sex offender if residing in the jurisdiction of the original
conviction.”6 Mr. Holste concedes that he is required to register in
Idaho and, therefore, he concedes that he meets the definition of both
an “offender” and a “sex offender” under Utah law.
    ¶9 Yet Mr. Holste argues that, although he is an offender, he is
not “convicted” in any other jurisdiction, and should not have to
register. As we have explained, Utah Code section 77-41-105 states
that an “offender convicted by any other jurisdiction is required to
register under . . . Subsection 77-41-102(9) or (17).” Section 77-41-105
then sets forth the specific compliance requirements for registration,
including requirements regarding the timing of registration. The

original conviction, required to register by any state, federal, or
military court, or who would be required to register if living in the
jurisdiction of original conviction). The relevant category for this
case is found in subsection (17)(c)—individuals who are required to
register as sex offenders in another jurisdiction, regardless of their
conviction status. So we look to the statute to determine whether
these individuals must also register in Utah, regardless of their
conviction status.
   5The registry statute also requires individuals who have been
convicted of certain kidnap-related offenses to register in the same
manner as sex offenders.
   6 UTAH CODE § 77-41-102(17) (listing the three main categories of
sex offenders as someone (1) convicted in Utah of one of the
enumerated offenses; (2) convicted in another jurisdiction of a crime
substantially similar to the enumerated Utah offenses; or (3) required
to register as a sex offender in another jurisdiction of original
conviction, required to register by any state, federal, or military
court, or would be required to register if living in the jurisdiction of
original conviction).


                                    4
                             Cite as: 2019 UT 52
                             Opinion of the Court

court of appeals interpreted this statute as establishing the manner,
or method, of registration for anyone who is required to register as a
“sex offender” under subsection 77-41-102(17). Mr. Holste disagrees
with this reading.
   ¶10 Under Mr. Holste’s reading of section 77-41-105, a person
who was required to register in another jurisdiction, but was not
convicted, would not be required to register in Utah. So his reading
of section 77-41-105 effectively creates a new category of offender
who is exempt from registration in Utah. We find the court of
appeals’ reading to be more consistent with the statutory text.
    ¶11 We read section 77-41-105 as establishing the requirements
for when and how “offenders” register.7 Significantly, this
registration provision does not provide a separate definition of
offender. Instead, it refers back to the definition provided in
section 77-41-102, by stating that offenders convicted in another
jurisdiction are required to register under subsection 3 and section 77-
41-102(17).8 And we do not read anything in the language of section
77-41-105 as creating an exception to the general definition of “sex
offender” provided in section 77-41-102(17).
    ¶12 Mr. Holste argues that the “convicted by any other jurisdiction”
language creates such an exception.9 In other words, he argues that,
although he is an offender, he is not an offender “convicted” in any
other jurisdiction, and so he should not be required to register. As
discussed below, we find that he is “convicted” for purposes of the
sex offender registry. But even absent that determination, we
conclude that when this phrase is read in conjunction with the rest of
section 77-41-105, and with the rest of the sex offender registry
statute, it cannot reasonably be read as creating an exemption for
certain types of “offenders,” or as creating a class of offenders that is
not required to register. In other words, “offenders” in this category
must register in Utah, regardless of their conviction status in another
jurisdiction, if the other jurisdiction requires them to register.
   ¶13 By looking to section 77-41-105 as a whole, it appears
“convicted in another jurisdiction” only serves to distinguish
between those required to register out of state versus those required

_____________________________________________________________
   7   Id. § 77-41-105.
   8   Id. § 77-41-105(1).
   9   Id. (emphasis added).


                                      5
                           HOLSTE v. STATE
                         Opinion of the Court

to register in Utah, because those two groups have slightly different
procedural requirements for registration.
    ¶14 This interpretation is supported by other provisions in the
sex offender registry statute. Under the statute, if an offender
commits a crime in another state that does not require registration,
but that crime is substantially similar to a Utah crime that would
require registration here, the offender must register here.10 And if
that offender commits a crime in another jurisdiction and that
jurisdiction requires registration, he or she must also register here.11
Essentially, the statute makes clear that an offender cannot come to
Utah to escape registration requirements that would be imposed in
another state.12


_____________________________________________________________
   10 Id. § 77-41-102(17)(b). The State conceded at oral argument that
it does not seek to apply this section to Mr. Holste. Accordingly, we
express no opinion on whether Mr. Holste meets the requirements
under subsection (17)(b)—convicted of a substantially similar
offense.
   11Id. § 77-41-102(17)(c). This is true regardless of whether Utah
would have independently required the individual to register for
having committed that crime in Utah—i.e., it is a separate category
from the “substantially similar” offenses category.
   12 While this statutory language is clear, and we need not resort to
legislative history, we nevertheless note that this concern was
specifically addressed in the house committee discussions for the
2006 amendments to the sex offender registry statute. Sex Offender
Amendments: Hearing on H.B. 158 Before the H. Comm. on Law
Enforcement and Criminal Justice, 56th Leg., 2006 Gen. Sess. (Feb. 3,
2006)                         at                        1:14:00–1:14:42,
http://utahlegislature.granicus.com/MediaPlayer.php?view_id=2&
clip_id=11891 (“This bill would help ensure . . . we wouldn’t have
this state as a dumping ground from other states. For instance, there
has been some talk that there are offenders that are shopping for a
state that would be more friendly to their circumstances. They may
be required to register as a sex offender in one state, but perhaps
other states may not be so restrictive. And so we want to be careful
and we feel like this bill helps address those concerns and making it
so that Utah is not a more friendly state for those [sex offenders] that
may want to come here.”).


                                   6
                            Cite as: 2019 UT 52
                           Opinion of the Court

    ¶15 So when all of the provisions of the sex offender registry
statute are read together, we find no indication that the legislature
intended for someone who meets the definition of “sex offender” to
nevertheless be exempt from the registration requirement under the
statute. Accordingly, even were we to accept Mr. Holste’s argument
that he was not “convicted” in another jurisdiction, he would still
qualify as an offender, and be required to register.
   II. Mr. Holste Is Required to Register as a Sex Offender in Utah
                 Because He Was Convicted in Idaho
    ¶16 As discussed above, because Mr. Holste qualifies as an
“offender,” he is required to register regardless of whether he was
“convicted” in another jurisdiction. But even were we to read the sex
offender registry statute to require conviction as Mr. Holste argues,
we would nevertheless affirm the court of appeals because we
conclude that he has been convicted in another jurisdiction.
Mr. Holste argues that he was not “convicted” in another
jurisdiction, because his conviction was set aside in Idaho after he
completed probation. The sex offender registry statute does not
explicitly define “convicted” or “conviction.” But based on Idaho
law, we conclude that Mr. Holste was “convicted” for purposes of
the sex offender registry.
        A. Mr. Holste is “convicted” under Idaho statutes and case law
    ¶17 Utah’s sex offender registry statute requires individuals to
register “who [are] required to register as a sex offender in any other
jurisdiction of original conviction, who [are] required to register as a
sex offender by any state, federal, or military court, or who would be
required to register as a sex offender if residing in the jurisdiction of
the original conviction.”13 Mr. Holste argues that he is not required
to register because he was never “convicted” in Idaho. Although our
statute does not contain a specific definition of “convicted” or
“conviction,” we hold that Idaho law, as the “jurisdiction of original
conviction,” controls the meaning of the term “conviction” in this
case.




_____________________________________________________________
   13 UTAH CODE § 77-41-102(17)(c); id. § 77-41-105 (“An offender
convicted by any other jurisdiction is required to register under”
Utah Code sections 77-41-105(3) and 77-41-102(17).).


                                      7
                             HOLSTE v. STATE
                           Opinion of the Court

    ¶18 Idaho law allows for withholding of entry of judgment,
similar to a plea in abeyance under Utah law.14 Normally, when a
withheld judgment is set aside, it makes the judgment a legal nullity,
“as if it had never been rendered at all.”15 But that is not true for sex
offenses. Under Idaho Code section 18-8304, a person is “convicted”
of a sex offense if the person has pled “guilty or has been found
guilty, notwithstanding the form of the judgment or withheld
judgment.”16 Importantly, even when a withheld judgment is later
set aside, a guilty plea to a sex offense is still considered a
conviction.17 Because of this, sex offenders in Idaho must continue to
register even when their guilty pleas have been set aside.18
    ¶19 Although Mr. Holste does not believe that he is “convicted,”
he concedes that he must still register as a sex offender in Idaho. And
he concedes that because he is required to register in Idaho, he meets
the definition of “offender” and “sex offender” under Utah Code
section 77-41-102. He argues that he is only “convicted” in Idaho for
the purposes of the sex offender registry. But that is the exact
determination we are tasked with making here—whether he is
required to register as a sex offender. And he is “convicted” of a
crime in Idaho that requires him to register as a sex offender in
Idaho. So he is “convicted” in Idaho for purposes of registration and
is therefore obligated to register in Utah.
           B. Mr. Holste would also be “convicted” under Utah law
    ¶20 As discussed, the statute seems to make clear that we would
look to the jurisdiction of original conviction to determine whether
an individual is “convicted” in that jurisdiction. But even were we to
look to Utah law for guidance on whether someone is “convicted,”
we would still consider Mr. Holste to be convicted based on the
definition of “convicted” elsewhere in Utah law. The sex offender
_____________________________________________________________
   14   See IDAHO CODE § 19-2604; UTAH CODE § 77-2a-3(3).
   15 State v. Parkinson, 172 P.3d 1100, 1103 (Idaho 2007), abrogated on
other grounds by Verska v. Saint Alphonsus Reg’l Med. Ctr., 265 P.3d 502
(Idaho 2011).
   16 IDAHO CODE §    18-8304.
   17 State v. Robinson, 142 P.3d 729, 733 (Idaho 2006); State v. Perkins,
13 P.3d 344, 348 (Idaho Ct. App. 2000).
   18State v. Conforti, No. 35414, 2008 WL 9469539, at *3 (Idaho Ct.
App. Oct. 24, 2008).


                                     8
                          Cite as: 2019 UT 52
                          Opinion of the Court

registry statute does not explicitly define “convicted” or
“conviction.” But other provisions in the Utah Code indicate that a
plea in abeyance is considered a “conviction” for purposes of the sex
offender registry statute.19 So while the sex offender registry statute
does not define “convicted,” other provisions referencing that
section define conviction to include pleas in abeyance for purposes
of sex offender registration.
   ¶21 A plea in abeyance is similar to the Idaho process of
withholding and setting aside a judgment. If, under Utah law, an
individual would still be required to register after having a plea in
abeyance set aside, it logically follows that if the individual went
through a similar process in another jurisdiction, he or she would fall
under the purview of Utah’s registration statute. We find it unlikely
that the legislature would have intended that an individual not be
required to register in Utah when they are required to register in
another state, and would be required to register in Utah had they
undergone the same plea process in Utah.
                               Conclusion
   ¶22 Mr. Holste stands convicted in Idaho of a sex crime and
must register as a sex offender in Idaho. Because of that, he must also
register as a sex offender in Utah. Accordingly, we affirm.




_____________________________________________________________
   19 See, e.g., UTAH CODE § 76-9-702(2)(c) (“For purposes of this
[statute] and [the sex offender registry statute], a plea of guilty or
nolo contendere to a charge under this section that is held in
abeyance . . . is the equivalent of a conviction. . . . This [section] also
applies if the charge . . . has been subsequently reduced or dismissed
in accordance with the plea in abeyance agreement.”); id.
§ 76-9-702.1(4) (same).


                                    9